Citation Nr: 0906621	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-34 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was denied by the Board in May 2006.  The 
Board decision was appealed, and in May 2008, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's May 2006 decision was based in large part on an 
August 2002 VA medical opinion that stated that "In service 
risk factors, per service medical records, appear to consist 
solely of unsafe sexual behavior" and "it is not likely 
that [the Veteran's] hepatitis C is a result of military 
service based on full records review."  The Court pointed 
out that the Veteran listed other possible risk factors for 
hepatitis C that are substantiated by the service treatment 
records.  Namely, the Court noted that a February 1968 
medical report reflects that the Veteran was bitten and 
scratched by a bat; and that his treatment involved 
injections of rabies vaccine.  The Court also noted that the 
Veteran had a tooth extracted in March 1969.  

The Court also noted that the Veteran's intravenous drug use 
may have originated in service; and that the Veteran's 
hepatitis C may be due to in-service intravenous drug use.  
The Court also noted that there was no determination as to 
willful misconduct with regard to the apparent drug use. 

Finally, the Board notes that the author of the August 2002 
medical opinion did not address the Veteran's contention that 
he was exposed to contaminated blood while in service.

In light of the Court's determination, the case must be 
remanded so that the RO can obtain a medical opinion that 
addresses all of the Veteran's claimed risk factors.      

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be sent to an 
appropriate VA examiner so that he/she 
can render an opinion regarding the 
nature, etiology and severity of the 
Veteran's hepatitis C.  The claims file 
must be made available to the examiner. 

Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records and 
post-service medical records, the veteran 
shoulder opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
hepatitis C was caused by any in-service 
incident (to include exposure to 
contaminated blood, unsafe sexual 
practices, intravenous drug use, medical  
treatment involving bat scratches and 
bites and a rabies vaccine, and a tooth 
extraction).   

2.  The RO should then review the claims 
file and readjudicate the issue of 
entitlement to service connection for 
hepatitis C.  The RO should address all 
potential hepatitis C risk factors shown 
by the evidence.  With regard to drug 
use, the RO should also consider whether 
such use involved willful misconduct.  
The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




